                   ABRAMS GARFINKEL MARGOLIS BERGSON, LLP
    1430 Broadway • 17th Floor • New York, NY 10018 • P: 212-201-1170 • F: 212-201-1171 • www.agmblaw.com



                                            January 29, 2020

  VIA ECF

  Hon. Sarah L. Cave
  Magistrate Judge
  United Stated District Court
  Southern District of New York
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street, Room 702
  New York, NY 10007

          Re:     Valentine Reid v. Kataoka U.S. LTD.
                  Case No. 19-cv-7649 (VEC)(SLC)

  Dear Magistrate Judge Cave:

           We are the attorneys for Kataoka U.S. LTD, the defendant in the above-
  referenced action. The parties are currently scheduled for a settlement conference
  before Your Honor on February 11, 2020. Due to conflicts with this date and the parties’
  ongoing settlement discussions amongst themselves, we respectfully request that the
  settlement conference be adjourned to March 26, 2020, a date which your chambers
  has confirmed is available. This application is made on consent of the plaintiff, and is
  the first such application to adjourn a settlement conference in this action.

                                                  Respectfully submitted,


                                                  Barry G. Margolis
                                                  Barry G. Margolis

  cc: All parties via ECF
Defendant's Letter-Motion to adjourn the settlement conference (ECF No. 18) is GRANTED. The
settlement conference is adjourned to Thursday, March 26, 2020 at 10:00 am. The parties'
settlement submissions are due by Friday, March 20, 2020. The Clerk of Court is respectfully
directed to close ECF No. 18.

SO-ORDERED 1/30/2020
